Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                     No. 04-16-00323-CV

                             IN RE JENNIFER VILLARREAL

                 From the County Court at Law No. 10, Bexar County, Texas
                              Trial Court No. 2015CV06504
                       Honorable David J. Rodriguez, Judge Presiding

       BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, this appeal is DISMISSED. See TEX.
R. APP. P. 42.1(a), 43.2(f). Costs of appeal are taxed against the parties who incurred them.

       SIGNED November 23, 2016.


                                               _________________________________
                                               Rebeca C. Martinez, Justice